DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 28-42, 44, 47-70, 72, and 75-83 were rejected in the previous office action. Claims 28, 33-40, 42, 44, 48-51, 53, 56, 61-68, 70, 72, 76-79, and 81 were amended. Claims 28-42, 44, 47-70, 72, and 75-83 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to application FI20011680 filed in Finland on 8/21/2001. The certified copy has been filed in parent Application No.10/227,194. 
However upon further review, the foreign application filed 8/21/2001 in Finland, FI20011680, does not provide support for authorizing transactions based on a reply message, or in particular authorizing transactions based on a shared secret in a reply message. Instead the priority document merely describes different messages using a different "A-subscriber's number.” Additionally, FI20011680 does not appear to provide support for the limitation “wherein the shared secret relates to at least one of a reply address included in the reply message, a choice included in the reply message, a symbol included in the reply message, a communication channel over which the reply message was transmitted, a communication channel for transmission of the acceptance message or any combination thereof.”
Therefore the effective filing date to which the current claims are treated under is 08/21/2002, which is the filing date of parent US Application No. 10/227,194.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/20/2020 and 4/29/2020 have been entered.

Response to Arguments
Objections: 
The claim objections to claims 39-40, 42, 51, 67-68, 70, 76, and 79 have been withdrawn in view of the amendments. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 28-42, 44, 47-70, 72, and 75-83 (pgs. 11-14) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 28-30, 39-42, 49, 51-52, 54-58, 67-70, 77, 79-80, and 82-83 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by EP 1136961 B1 to Calvo Pesquera et al. (Calvo).

Claims 28/56: Calvo discloses: 
A network server that controls communications between a provider of products or services and a user (Calvo: ¶ 0023 showing system including a server for processing payments and transactions between payers and payees), wherein the user is associated with a mobile device having an identifier address (Calvo: ¶ 0020, ¶ 0023 showing mobile phone of the user with a phone number) and, wherein the network server: 
receives an inquiry message at an address related to the provider or at an address related to the network server, the inquiry message being sent from the mobile device (Calvo: ¶ 0143-0148 showing a buyer transmits with their mobile device a request for purchasing a product)
generates a shared secret specific to the inquiry message sent from the mobile device (Calvo: see at least ¶ 0145-0146 and ¶ 0149 showing determining product options or product codes pertaining to a particular seller and generating message to the buyer with the options), 
wherein the shared secret is also specific to corresponding communication between the network server and the provider of products or services on behalf of the user (Calvo: ¶ 0145-0146 and ¶ 0148-0149 showing, as above, generating options by querying a database of seller’s products or via communications with the seller themselves, i.e. the options are specific to the seller and communications between the seller and the payment center server); 
transmits a reply message containing the shared secret to the identifier address of the user’s mobile device (Calvo: at least ¶ 0145-0146 showing the payment center, i.e. server, transmits the message with said seller’s different products to be selected to the client, i.e. the user’s mobile device);
receives an acceptance message sent by the user’s mobile device in response to the reply message (Calvo: ¶ 0150-0151 showing receiving a confirmation of the buyer’s order, i.e. acceptance message, through the user’s mobile device; steps 5a/5b and steps 33 and 7a-d are further described in ¶ 0093-0094, ¶ 0104-0109); and
determines whether the acceptance message corresponds to the reply message based on detection of the shared secret in the acceptance message (Calvo: ¶ 0151 showing buyer confirms the order, as per ¶ 0152 showing identification of the purchased product are communicated to the seller; also see ¶ 0104-0109 showing the buyer’s confirmation includes details of the product/service selected in the order), 
wherein the acceptance message authorizes a transaction involving a product or service provided by the provider or payment to the provider for the product or service (Calvo: ¶ 0152 showing after the confirmation message is received from the buyer’s mobile device, the transaction is authorized and funds can be moved from the buyer’s account to the seller’s account (step 9) through the payment center for the product/service purchased), and
wherein the shared secret relates to at least one of a reply address included in the reply message, a choice included in the reply message, a symbol included in the reply message, a communication channel over which the reply message was transmitted, a communication channel for transmission of the acceptance message or any combination thereof (Calvo: ¶ 0145-0146 and ¶ 0148-0149 as above, showing various choices of the seller’s products included in the reply message)

Regarding claim 56 specifically, Calvo further teaches a method (Calvo: at least ¶ 0051). 

Note: As currently recited, a shared secret amounts to anything that relates to any of a reply address included in the reply message, a choice included in the reply message, a symbol included in the reply message, or a communication channel over the reply message or acceptance message are transmitted. Therefore the shared secret under the broadest reasonable interpretation can just encompass communications with information relating to a choice made by the user. Should applicant wish to specify in more detail what the shared secret included in the communications is (e.g. a unique code or address only known by the provider and the user, purely as an example) then it would likely overcome the current interpretation and application of the Calvo reference to the claims above. 

Claims 29/57: Calvo discloses claims 28/56 and further discloses: 
wherein the inquiry message relates to a product or service (Calvo: ¶ 0144-0148 showing a buyer transmits with their mobile device a request for purchasing a product) 

Claims 30/58: Calvo discloses claims 28/56 and further discloses: 
wherein the provider is a booking system for booking a reservation (Calvo: ¶ 0019 showing “a system and a process, which allows the use of any mobile telephone as a means of payment: purchases in person, i.e. when the user goes directly to the store; purchases by Internet of goods as well as of Intellectual Property, for example information, music or video games; purchases from vending machines; purchases and reservations in advance”) 

Claims 39/67: 
wherein the reply message uses, as a form of communication, at least one of text messaging, Short Message Service, Multimedia Message Service, electronic-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, a Personal Information Manager, a Personal Data Assistant, a pager, facsimile, office equipment or a smart card (Calvo: ¶ 0143-0145 showing the communications between the payment center and the buyer’s mobile device where the reply message is transmitted is a short message center, i.e. SMS messaging; ¶ 0057 showing communications between the mobile device and payment center is via SMS) 

Claims 40/68: Calvo discloses claims 28 and 56. With respect to the limitation: 
wherein the reply address is compatible with text messaging, Short Message Service, Multimedia Message Service, electronic-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, a Personal Information Manager, a Personal Data Assistant, a pager, facsimile, office equipment or a smart card address (Calvo: ¶ 0145 showing product codes are provided to the buyer, which as per ¶ 0143 above are shown to be used by the buyer as a telephone number transmitted that includes the product code via short messages; ¶ 0057 showing communications between the mobile device and payment center is via SMS) 

Claims 41/69: Calvo discloses claims 28 and 56 and further discloses:  
wherein the inquiry message is a text message, Short Message Service message (Calvo: ¶ 0057 further specifying communications between the buyer’s mobile device and the payment center occur via short messages, i.e. SMS), Multimedia Message Service message, electronic-mail message or Web browser input

Claims 42/70: 
wherein the identifier address is an A-subscriber's number (Calvo: ¶ 0091, ¶ 0148 showing telephone number implicit in the communications; also see ¶ 0020, ¶ 0023), a Calling Line Identity, an electronic-mail address or an IP address

Claims 49/77: Calvo discloses claims 28 and 56 and Calvo further discloses: 
wherein the choice is specified in the reply message (Calvo: ¶ 0145-0146 and ¶ 0148-0149 as above, showing various choices of the seller’s products included in the reply message)

Claims 51/79: Calvo discloses claims 28 and 56. With respect to the limitation:
wherein the communication channel is text messaging, Short Message Service (Calvo: ¶ 0057, ¶ 0143 showing short message service used for the communications), Multimedia Message Service, electronic-mail, Internet mail, voice mail, Web browser, telephony application, call center, or video conference

Claims 52/80: Calvo discloses claims 28 and 56. Calvo further discloses:
wherein the reply message is an offer message for a product or service (Calvo: ¶ 0145-0146 showing the payment center, i.e. server, transmits the message with said seller’s different products to be selected to the client, i.e. the user’s mobile device)

Claims 54/82: Calvo discloses claims 28 and 56, and further discloses: 
wherein the acceptance message authorizes a transaction involving a product or service provided by the provider (Calvo: ¶ 0152 showing after the confirmation message is received from the buyer’s mobile device, the transaction is authorized and funds can be 

Claims 55/83: Calvo discloses claims 28 and 56 and further discloses: 
wherein the acceptance message authorizes a payment for the product or service provided by the provider (Calvo: ¶ 0152 showing after the confirmation message is received from the buyer’s mobile device, the transaction is authorized and funds can be moved from the buyer’s account to the seller’s account (step 9) through the payment center for the product/service purchased)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 31 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US 20010014615 A1 to Dahm et al. (Dahm). 

Claims 31/59: Calvo discloses claims 28 and 56. With respect to the limitation:
wherein the provider is a provider of an on-line banking service and the transaction is a banking transaction
Calvo teaches wherein the transaction involves a banking transaction (Calvo: ¶ 0151-0152) but Calvo does not explicitly teach that the provider is a provider of an on-line banking service for completing the banking transaction. However, Dahm teaches a service provider may provide services to a mobile devices including online banking and electronic fund transfers, i.e. a banking transaction (Dahm: ¶ 0056, ¶ 0008-0009 context). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the mobile account services including banking transactions as taught by Dahm in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time of the invention with the motivation that “There is, therefore, a great need for mobile service providers to provide a mechanism that allows mobile subscribers to easily access the mobile subscriber account services at anytime from anywhere without significantly incurring additional cost to the mobile service providers” (Dahm: ¶ 0007). 

22.	Claims 32, 35-37, 60, and 63-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US 5948040 A to DeLorme et al. (DeLorme).

Claims 32/60: Calvo discloses claims 28 and 56. With respect to the limitation: 
wherein the provider is a provider of an on-line ticket service and the transaction is the purchase of a ticket 
Calvo does not explicitly teach that the provider is an online ticket service for purchasing tickets, however, DeLorme teaches a trips provider with electronically available ticket and reservation services including purchasing tickets (DeLorme: Col. 1 lines 28-46, Col. 7 lines 22-35). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the ticketing services as taught by DeLorme in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 35/63: Calvo discloses claims 28 and 56. With respect to the following limitation, Calvo teaches communication between a mobile device, server, and provider as shown above, but do not explicitly teach a provider that is a hotel with a transaction including a generation or confirmation of a hotel reservation. However, DeLorme teaches: 
wherein the provider is a hotel (DeLorme: Col. 13 lines 48-67, Col. 21 lines 27-57 showing hotel service providers) and the transaction is the generation or confirmation of a hotel room reservation for the user (DeLorme: Col. 21 lines 27-57, Col. 22 lines 53-57 showing confirmation which may be for hotel reservation)


Claims 36/64: Calvo discloses claims 28 and 56.With respect to the following limitation, Calvo teaches communication between a mobile device, server, and provider as shown above, but do not explicitly teach that a provider may be an airline or a transaction that is a generation or confirmation of an airline reservation. However, DeLorme teaches: 
wherein the provider is an airline (DeLorme: Col. 21 lines 40-48 and Col. 71 lines 34-41 showing airline may be the service provider) and the transaction is the generation or confirmation of an airline reservation for the user (DeLorme: Col. 12 lines 29-43 showing output including reservation of airline tickets)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the airline reservation services as taught by DeLorme in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 37/65: Calvo discloses claims 28 and 56. With respect to the following limitation, Calvo teaches communication between a mobile device, server, and provider as shown above, but do 
wherein the provider is a car service and the transaction is the generation or confirmation of a car service engagement for the user (DeLorme: Col. 2 lines 20-28; Col. 14: 27-32, Col. 40: 48-52 showing car rental agencies reservations)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the car rental services as taught by DeLorme in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 33 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US 6041305 A to Sakurai. 

Claims 33/61: Calvo discloses claims 28 and 56. With respect to the limitation: 
wherein the provider is in the healthcare field and the transaction is the generation or confirmation of a healthcare appointment for the customer
Calvo does not explicitly teach that the provider is in the healthcare field or transactions including confirmation of a healthcare appointment for the customer, however, Sakurai teaches providing reservations with service providers including hospitals and (Sakurai: Col. 12 lines 3-14 showing reservation for hospital appointment; also see Col. 9 lines 31-41, Col. 10 line 63 – Col. 11 line 17 showing reservations include confirmations of the reservation, i.e. transaction). It would have been obvious to one of ordinary skill in the art at the time of the invention to include .

Claims 34 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US 20010002451 A1 to Breed. 

Claims 34/62: Calvo discloses claims 28 and 56. With respect to the limitation: 
wherein the provider is a vehicle maintenance organization and the transaction is the generation or confirmation of a vehicle maintenance appointment for the user
Calvo as seen in claims 28/56 above teaches communication between a mobile device, server, and provider, but do not teach a provider that is a vehicle maintenance organization or a transaction to generate or confirm an appointment for vehicle maintenance. However, Breed teaches that a service provider may be a vehicle maintenance organization and also teaches a transaction including generation of a vehicle maintenance appointment (Breed: ¶ 0180). It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein a vehicle maintenance organization is a service provider and a transaction includes a vehicle maintenance appointment as taught by Breed in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 38 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US 20020018569 A1 to Panjwani et al. (Panjwani).

Claims 38/66: Calvo discloses claims 28 and 56. With respect to the following limitations, while Calvo teaches a transaction for a goods/service provider, Calvo does not explicitly teach the provider and transaction being a communications provider as below. However, Panjwani teaches:  
wherein the provider is a communications provider (Panjwani: ¶ 0046-0052 showing service provider for providing network service) and the transaction is the generation or configuration of a communication connection for the user (Panjwani: ¶ 0049-0054 showing configuration and registration for a communication connection, i.e. network services)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein a communications provider is a service provider and the transaction involves configuration of network services as taught by Panjwani in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 44, 53, 72, and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US 6065120 A to Laursen et al. (Laursen).

Claims 44/72: Calvo discloses claims 28 and 56. With respect to the limitation: 
wherein the acceptance message authenticates the user
Calvo teaches that “the server (20) verifies the buyer's identity by means of the source of the communication (45a) or (45b), since his telephone number is implicit in the connection made” (Calvo: ¶ 0148), but does not explicitly teach an “acceptance message” for doing so. However, Laursen teaches that a client receives a message from a server and authenticates the message (Laursen: Col. 12 lines 11-44), then sends a message to complete the session creation process, i.e. an acceptance message, which is then used to authenticate and establish the communications between the client and the server (Laursen: Col. 12 line 45 – Col. 13 line 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a completion message to authenticate the communications between the client and server as taught by Laursen in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time of the invention with the motivation that there is “a great need for a method and system for efficiently communicating desired transactions into a data network through which the transactions can be performed or pertinent information can be retrieved without the need to key in such every time” (Laursen: Col. 2 lines 23-29). 

Claims 53/81: Calvo discloses claims 28 and 56. With respect to the limitation: 
wherein the acceptance message authenticates the user
Calvo teaches that “the server (20) verifies the buyer's identity by means of the source of the communication (45a) or (45b), since his telephone number is implicit in the connection made” (Calvo: ¶ 0148), but does not explicitly teach an “acceptance message” for doing so. sends a message to complete the session creation process, i.e. an acceptance message, which is then used to authenticate and establish the communications between the client and the server (Laursen: Col. 12 line 45 – Col. 13 line 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a completion message to authenticate the communications between the client and server as taught by Laursen in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time of the invention with the motivation that there is “a great need for a method and system for efficiently communicating desired transactions into a data network through which the transactions can be performed or pertinent information can be retrieved without the need to key in such every time” (Laursen: Col. 2 lines 23-29). 

Claims 47 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of EP 0899918 A2 to Gabber et al. (Gabber).

Claims 47/75: Calvo discloses claims 28 and 56. With respect to the limitation:
wherein the reply address is selected from a plurality of currently available reply addresses
Calvo does not explicitly teach any plurality of available/possible reply addresses for messages that is chosen for the message. However, Gabber teaches a reply address that is determined from a plurality of possible reply addresses (Gabber: ¶ 0015-0016). It would have .

Claims 48 and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US6085100 A to Tarnanen.

Claims 48/76: Calvo discloses claims 28 and 56. With respect to the limitation:
wherein the reply address is an A-subscriber's number, a Calling Line Identity, an electronic-mail address or an IP address
Calvo teaches communication between a payment center and a buyer’s mobile device and a reply communication in response to an inquiry as seen in claims 28/56 above, but is silent as to any particular “reply address” that includes the addresses described above. However, Tarnanen teaches a reply address that would include a subscriber’s number or “calling line identity”, i.e. MSISDN number (Tarnanen: Col. 5 line 46 – Col. 6 line 15 and Col. 7 lines 15-55). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the MSISDN included in reply address as taught by Tarnanen in the system of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 50 and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1136961 B1 to Calvo Pesquera et al. (Calvo) in view of US 6076101 A to Kamakura et al. (Kamakura). 

Claims 50/78: Calvo discloses claims 28 and 56. With respect to the limitation: 
wherein the symbol includes a letter, a number or another symbol specified in the reply message
Calvo teaches a reply message as shown above but does not explicitly teach that the message includes a symbol such as a number, letter, or other symbol. However, Kamakura teaches a symbol including a number or another symbol specified in a reply message (Kamakura: Col. 5 lines 49-65). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the reply message with symbols as taught by Kamakura in the system for making transactions for products/services using a mobile device of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628       

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
January 15, 2021